16‐560‐cv 
     Allen v. City of New York 
      
                                  UNITED STATES COURT OF APPEALS 
                                      FOR THE SECOND CIRCUIT 
                                                  
                                         SUMMARY ORDER 
      
     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.   
     CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS 
     PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE 
     PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE  32.1.1.    WHEN  CITING  A 
     SUMMARY  ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY 
     MUST  CITE  EITHER  THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC 
     DATABASE (WITH THE NOTATION “SUMMARY ORDER”).    A PARTY CITING 
     TO  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT 
     REPRESENTED BY COUNSEL.     
                                                                                  
 1          At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second  Circuit, 
 2   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of 
 3   New York, on the 13th day of June, two thousand seventeen. 
 4    
 5          PRESENT:  REENA RAGGI, 
 6                           RAYMOND J. LOHIER, JR.,   
 7                           CHRISTOPHER F. DRONEY, 
 8                                             Circuit Judges.   
 9          ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
10           
11          LIONEL ALLEN, 
12           
13                                           Plaintiff‐Appellant, 
14                                    
15                                   v.                                                     No. 16‐560‐cv 
16                                                                                       
17          CITY OF NEW YORK, 
18                    
19                                             Defendant‐Appellee, 
20           
21          NEW YORK CITY DEPARTMENT OF 
22          ENVIRONMENTAL PROTECTION, 
23           
24                                             Defendant. 
25          ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
26           
27           

                                                           1
 1          FOR PLAINTIFF‐APPELLANT:                  JESSE C. ROSE, The Rose Law Group, 
 2                                                    PLLC, Astoria, NY. 
 3           
 4          FOR DEFENDANT‐APPELLEE:                   DIANA LAWLESS (Devin Slack, on the 
 5                                                    brief), for Zachary W. Carter, 
 6                                                    Corporation Counsel of the City of 
 7                                                    New York, New York, NY. 
 8                                   
 9           
10          Appeal from a judgment of the United States District Court for the Southern 

11   District of New York (Katherine B. Forrest, Judge).       

12          UPON DUE CONSIDERATION, it is HEREBY ORDERED, ADJUDGED, AND 

13   DECREED  that  the  judgment  of  the  District  Court  is  AFFIRMED  in  part  and 

14   VACATED and REMANDED in part.         

15          Lionel Allen, an employee of the New York City Department of 

16   Environmental Protection (“DEP”), appeals from a judgment of the District Court 

17   (Forrest, J.) granting summary judgment in favor of the City of New York.    Allen 

18   claims that he was not promoted because of his race and national origin and that he 

19   was retaliated against for complaining about discrimination, in violation of 42 U.S.C. 

20   § 1981, Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., and the New 

21   York State Human Rights Law, N.Y. Exec. Law § 296.    We assume the parties’ 

22   familiarity with the facts and record of the prior proceedings, to which we refer only 

23   as necessary to explain our decision to affirm in part and vacate and remand in part. 

24          The District Court granted the City’s motion for summary judgment on all of 

25   Allen’s claims.    It dismissed Allen’s failure‐to‐promote claim principally because (1) 


                                                  2
 1   the evidence showed that Allen was not qualified for the positions that he sought, 

 2   and (2) there was no admissible evidence that allowed for a reasonable inference of 

 3   discrimination.    We address both of these grounds.       

 4         1. Qualifications 

 5         In concluding that Allen was not qualified, the District Court pointed to 

 6   evidence that Allen lacked the year of supervisory experience listed in the job 

 7   description for the Supervisor Watershed Maintenance I (“SWM I”) position to which 

 8   he applied.    But there is contrary admissible evidence.    Ralph Marchitelli, the 

 9   DEP’s Chief of Eastern Operations, testified both that Allen “did meet the basic 

10   requirements” for the SWM I position and that Marchitelli had never disapproved an 

11   applicant “who met the basic requirements” of that job.    Based on Marchitelli’s 

12   testimony, which comported with the City’s Rule 56.1 statement that Allen satisfied 

13   the basic qualifications for the SWM I position, a rational jury could conclude that the 

14   DEP “did not in practice consider [supervisory experience] part of the basic 

15   eligibility” for the SWM I position.    Aulicino v. N.Y.C. Dep’t of Homeless Servs., 580 

16   F.3d 73, 81 (2d Cir. 2009) (quotation marks omitted).    The District Court thought that 

17   Allen could not rely on Marchitelli’s testimony because there was uncontroverted 

18   evidence that Allen withdrew his application for the SWM I position in 2007.    But in 

19   his affidavit, submitted in opposition to the DEP’s summary judgment motion, Allen 
                                                 3
 1   disputes that he ever refused to be considered for that position.    On summary 

 2   judgment, we must assume a fact finder will credit Allen.    See Garnett v. 

 3   Undercover Officer C0039, 838 F.3d 265, 274 (2d Cir. 2016).     

 4           2. Inference of Discrimination 

 5           At his deposition, co‐worker Francisco Barquet testified that the DEP’s Acting 

 6   Chief of Eastern Operations, Mark Donecker, told him that Allen had been the 

 7   subject of discrimination.    The District Court concluded that this testimony was 

 8   speculative and contained inadmissible hearsay.    At oral argument before this 

 9   Court, however, the City conceded that Donecker’s statement to Barquet was not 

10   hearsay.    See Oral Arg. Audio at 20:50–21:10; Fed. R. Evid. 801(d)(2)(D).    Moreover, 

11   a reasonable jury could find that such a statement from one DEP supervisor to 

12   another was not speculation but a communication about an important employment 

13   matter within the scope of his agency.    See Walsh v. N.Y.C. Hous. Auth., 828 F.3d 

14   70, 79–80 (2d Cir. 2016); Cook v. Arrowsmith Shelburne, Inc., 69 F.3d 1235, 1238 n.1 

15   (2d Cir. 1995).         

16           At oral argument, the City further conceded that there was no admissible 

17   evidence that Salvatore Siciliano, who ultimately was hired for the January 2007 

18   SWM I position, had superior qualifications to Allen by virtue of his supervisory 

19   experience.    See Oral Arg. Audio at 25:40–26:10.     
                                                 4
 1         In light of these concessions, we conclude that the City was not entitled to 

 2   summary judgment on Allen’s failure‐to‐promote claim in connection with the SWM 

 3   I position.    We therefore vacate the grant of summary judgment as to that claim and 

 4   remand for further proceedings.1     

 5         We have considered Allen’s remaining arguments as to his other claims, 

 6   including his claims of retaliation, and conclude that they are without merit.    For the 

 7   foregoing reasons, the judgment of the District Court is AFFIRMED in part and 

 8   VACATED and REMANDED in part for further proceedings consistent with this 

 9   order. 

10                                           FOR THE COURT: 
11                                           Catherine O=Hagan Wolfe, Clerk of Court 




     1
      The City also agreed that it informed Allen that he would be considered for future 
     SWM I positions.    Viewed most favorably to Allen, this admits an inference that 
     Allen was under consideration for those positions.    See Brown v. Coach Stores, Inc., 
     163 F.3d 706, 710 (2d Cir. 1998).    On remand, the District Court is instructed also to 
     consider Allen’s claim insofar as it relates to these positions.
                                                  5